Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1. In claim 7, the limitation “drain region:” in line 2 have been changed to “drain region.”.


Allowable Subject Matter
Claims 1-2, 4-12, 14-21 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “the first and third segments having a first thickness and the second segment having a second thickness greater than the first thickness” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “sharing a rounded interface with the shallow trench isolation region” when taken in combination with all the remaining limitations of the independent claim.

claim 16, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “second thickness over the doped region where the second thickness is greater than the first thickness” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “second portion of the dielectric layer having a second thickness greater than the first thickness located over the doped region” when taken in combination with all the remaining limitations of the independent claim.

Regarding claim 9, the examiner’s reasons for allowing dependent claim 13, now rolled up to claim 9, is of record in the 7/6/2020 Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819